Citation Nr: 0638734	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
May 1964 to June 1965, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder discloses the need for further 
development prior to final appellate review.  In this regard, 
the appellant contends that he has developed a psychiatric 
disorder as a result of treatment he experienced in service. 
See August 2005 BVA hearing transcript.  The appellant's 
service medical records reveal that he entered service 
without any indications of having a pre-existing psychiatric 
disorder.  However, service medical personnel subsequently 
diagnosed the appellant with emotional instability reaction 
and emotionally unstable personality that existed prior to 
service.  The appellant was ultimately found to be unfit for 
service due to these diagnoses and discharged. See April 1964 
report of medical examination and report of medical history; 
June 1965 service medical records.  The appellant denies 
experiencing psychiatric problems prior to service and 
disputes the service finding that he entered service with a 
pre-existing personality disorder. August 2005 BVA hearing 
transcript, p. 9.  

The appellant submitted a claim of entitlement to service 
connection for depression in November 2002.  Post-service VA 
medical records contained in the claims file indicate that he 
had been diagnosed with major depression disorder by this 
time. See March 1999 application for compensation; VA medical 
records dated in February 1999 and March 1999.  The appellant 
was afforded a VA mental disorders examination in May 1999 in 
connection with a separate claim, during which he was 
diagnosed with adjustment disorder with depressed mood 
secondary to difficulties associated with other physical 
impairments. See May 1999 VA examination report.  Notably, 
the appellant was not diagnosed with major depressive 
disorder at that time; however, the Board observes that the 
VA examiner who provided the May 1999 medical opinion did not 
have access to the appellant's claims file or his service 
medical records prior to issuance of his medical opinion. 

Although subsequent VA medical records contained in the 
claims file indicate that the appellant's psychological 
testing was not suggestive of either psychosis or major 
depression, but rather a personality disorder of longstanding 
duration (VA medical records dated in August 1999), the 
appellant recently submitted a May 2006 VA medical record in 
which he was noted again to have a diagnosis of major 
depressive disorder.  This record also indicates that the 
appellant was assessed with bipolar II disorder and post-
traumatic stress disorder.  The rationale behind this May 
2006 diagnosis and assessments is not reflected in the claims 
file as there are no VA medical treatment records dated from 
August 1999 to May 2006 contained therein.  

In regards to the lack of post-service medical records, the 
appellant testified during his August 2005 BVA hearing that 
he underwent treatment that appears to have been of a 
longstanding duration at both a private medical hospital 
called Lallie Kemp/LSU and at a VA Hospital in Jackson, 
Mississippi. See August 2005 BVA hearing transcript, pgs. 10-
13.  In addition, the appellant reported that he presently 
undergoes mental health treatment at a VA facility in New 
Orleans, Louisiana. Id., pgs. 13-14.  The only VA medical 
treatment records associated with the claims file from 
Jackson, Mississippi are dated from April 1998 to August 
1999.  The sole record reflecting treatment related to the 
New Orleans, Louisiana VA Medical Center is dated in May 
2006.  There are no records pertaining to a facility called 
Lallie Kemp or LSU located within the claims file.     

The RO denied the appellant's claim on the basis that the 
appellant's personality disorder noted in service is not a 
condition for which VA grants service connection; and that 
service connection was not warranted for depression since the 
appellant's post-service medical records do not establish any 
relationship between the appellant's post-service depression 
and service.  However, while the RO is correct that the 
appellant's post-service medical records do not establish 
such a nexus, the appellant's present diagnoses are 
sufficient to entitle the appellant to a VA examination, one 
in which the examiner has access to and reviews the 
appellant's claims file.  Such was not accomplished in this 
case.  As such, the Board finds that a remand is necessary in 
order for the appellant to be afforded a VA examination to 
determine his current psychiatric diagnosis and whether such 
diagnosis is related to the appellant's period of active 
service.  In addition, the Board finds that further 
development is necessary in terms of associating the 
appellant's private and VA medical treatment records with the 
claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The appellant should be requested to 
furnish the complete names and addresses 
of any medical providers who have 
diagnosed and treated him for major 
depressive disorder, bipolar disorder, 
post-traumatic stress disorder or any 
other psychiatric disorder subsequent to 
his discharge from service.  In 
particular, the appellant should provide 
the complete name and address of the 
Lallie Kemp Hospital/LSU Hospital 
referenced during the appellant's August 
2005 BVA hearing.  The appellant should 
be asked to provide specific 
authorizations for the release of medical 
records from the above-referenced list.  
After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the 
RO.  

3.  The RO should obtain and associate 
the appellant's VA medical records dated 
from August 1999 to the present from the 
VA Medical Centers located in Jackson, 
Mississippi and New Orleans, Louisiana, 
as referenced by the appellant during his 
August 2005 BVA hearing.  

4.  After the actions set forth above 
have been completed, the appellant should 
be afforded a VA psychiatric examination 
to determine the nature, onset date and 
etiology of any psychiatric disorder(s) 
that may currently be present.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
offer an opinion as to the following:

a).  whether it is as least as likely as 
not that any currently diagnosed 
psychiatric disorder is in any way 
etiologically related to the appellant's 
period of service;

b).  if the current diagnosis is limited 
to a personality disorder and that 
disorder was also present during military 
service, the examiner should comment on 
whether the appellant's in-service 
personality disorder was subject to a 
superimposed disease or injury during 
service which resulted in a current 
psychiatric disability, apart from a 
personality disorder.  

Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, but 
should include psychological testing.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, including the evidence submitted by the 
appellant subsequent to certification of the appeal to the 
Board.  If the benefit sought is not granted, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


